PROB 12B
(7/93)

                                          United States District Court                                          FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                             for the
                                                                                                       Oct 09, 2018
                                           Eastern District of Washington                                  SEAN F. MCAVOY, CLERK



                        Request for Modifying the Conditions or Term of Supervision
                                       with Consent of the Offender
                                         (Probation Form 49, Waiver of Hearing is Attached)


 Name of Offender: Reggie Lee Burdeau                              Case Number: 0980 2:13CR02104-TOR-1
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: March 12, 2014                         Type of Supervision: Supervised Release
 Original Offense: Crime on Indian Reservation -                   Date Supervision Commenced: January 4, 2018
 Sexual Abuse, 18 U.S.C. § 1153 and 2242(2)(B)
 Original Sentence: Prison - 60 Months;                            Date Supervision Expires: January 3, 2025
                    TSR - 84 Months


                                            PETITIONING THE COURT

To modify the conditions of supervision as follows:


27         You must submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure
           that you are in compliance with the requirements of your supervision or treatment program.

                                                            CAUSE

Mr. Burdeau currently has a special condition in place which allows for polygraph testing to monitor sex offender
treatment program requirements. The above condition would allow for periodic polygraph testing upon his
completion of treatment; to ensure compliance with his requirements of supervision.

On October 3, 2018, Mr. Burdeau reported to the United States Probation Office. The undersigned explained to him
the above-noted condition was not currently in his original judgement and asked if he would be agreeable to
modifying his supervised released conditions to include the above-noted condition. Mr. Burdeau agreed to the above
modification of his conditions.

Based on the above information, the undersigned officer recommends Mr. Burdeau’s supervised release conditions
be modified as noted above. Enclosed is a waiver signed by the offender agreeing to the proposed modification
should Your Honor concur.



                                                                                         Respectfully submitted,
                                                                                by       s/Jonathan Barcom
                                                                                         Jonathan Barcom
                                                                                         U.S. Probation Officer
                                                                                         Date: October 9, 2018
       Prob 12B
       Re: Burdeau, Reggie Lee
       October 9, 2018
       Page 2

THE COURT ORDERS

[ ]        No Action
[ ]        The Extension of Supervision as Noted Above
[ X]       The Modification of Conditions as Noted Above
[ ]        Other

                                                           Signature of Judicial Officer

                                                           October 9, 2018
                                                           Date
